Exhibit 10.2
 
SOVRAN SELF STORAGE, INC.
2009 OUTSIDE DIRECTORS' STOCK OPTION AND AWARD PLAN, AS AMENDED




SECTION 1.


PURPOSE


1.1     The purpose of the "SOVRAN SELF STORAGE, INC. 2009 OUTSIDE DIRECTORS'
STOCK OPTION AND AWARD PLAN" (the "Plan") is to foster and promote the long-term
financial success of the Company and materially increase stockholder value by
enabling the Company to attract and retain the services of outstanding Outside
Directors (as defined herein) whose judgment, interest, and special effort is
essential to the successful conduct of its operations.




SECTION 2.


DEFINITIONS


2.1     "Annual Award" means an Option for 2,000 shares of Stock and a number of
shares of Restricted Stock equal to the base annual fee paid by the Company to
each Outside Director multiplied by 0.8 and divided by the Fair Market Value on
the date of the Annual Award, provided, however, that commencing in 2016, the
Annual Award shall not include an Option for 2,000 shares of Stock.


2.2     "Awards" means Annual Awards and Initial Awards.


2.3     "Board" means the Board of Directors of the Company.


2.4     "Company" means Sovran Self Storage, Inc., a Maryland corporation, and
any successor thereto.


2.5     "Disability" means total disability, which if the Outside Director were
an employee of the Company, would be treated as a total disability under the
terms of the Company's long-term disability plan for employees, as in effect
from time to time.


2.6     "Fair Market Value" on any date means the average of the high and low
sales prices of a share of Stock as reflected in the report of consolidated
trading of New York Stock Exchange-listed securities (or, if the Stock is not
then listed on the New York Stock Exchange ("NYSE"), the principal public
trading market for such shares) for that date (or if no shares of Stock were
traded on the NYSE or such other principal public trading market on that date,
the next preceding date that shares of Stock were so traded) published in the
Midwest Edition of The Wall Street Journal; provided, however, that if no shares
of Stock have been publicly traded for more than ten (10) days immediately
preceding such date, then the Fair Market Value of a share of Stock shall be
determined by the Board or its authorized committee in such manner as it may
deem appropriate provided that such determination shall satisfy the requirements
of Treas. Reg. §1.409A-1(b)(5) so as to ensure that any Option granted hereunder
is not subject to Section 409A of the Internal Revenue Code, as amended.


2.7     "Initial Award" means an Option for 3,500 shares of Stock.


2.8     "Option" means the right to purchase Stock at a stated price for a
specified period of time.  All Options granted under the Plan shall be
non-statutory options not entitled to special tax treatment under Section 422 of
the Internal Revenue Code, as amended.


2.9     "Outside Director" means each person who, on the date of an Initial
Award or as of the close of the day on which an Annual Award is granted, is a
director of the Company and who, as of such day, is not otherwise an officer or
employee of the Company or any of its subsidiaries.


2.10     "Restricted Stock" means Stock granted to an Outside Director pursuant
to an Annual Award under the Plan.


2.11     "Stock" means the common stock of the Company, $.01 par value per
share.




SECTION 3.


ELIGIBILITY AND PARTICIPATION


Each Outside Director shall participate in the Plan.




SECTION 4.


STOCK SUBJECT TO PLAN


4.1     Number.  The total number of shares of Stock subject to Awards under the
Plan may not exceed 150,000 shares, subject to adjustment pursuant to Section
4.3.  The shares to be delivered under the Plan may consist, in whole or in
part, of treasury Stock or authorized but unissued Stock, not reserved for any
other purpose.


4.2     Cancelled or Terminated Awards.  Any shares of Stock subject to an
Option or a grant of Restricted Stock that for any reason is cancelled or
terminated without the issuance of Stock or does not vest shall not again be
available for Awards under the Plan.  Any shares of Restricted Stock granted
pursuant to an Annual Award under this Plan that do not vest shall be
automatically cancelled and shall not again be available for Awards under the
Plan.


4.3     Adjustment in Capitalization.  In the event of any Stock dividend or
Stock split, recapitalization (including, without limitation, the payment of an
extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to stockholders, exchange of shares, or other similar
corporate change in which the Company survives the transaction, the aggregate
number of shares of Stock available for issuance hereunder or subject to Options
and the respective exercise prices of outstanding Options shall be appropriately
adjusted by the Board or its authorized committee, whose determination shall be
conclusive; provided, however, that any fractional shares resulting from any
such adjustment shall be disregarded.  Any adjustment of an Option pursuant to
this Section 4.3 shall be done in such manner as shall not cause the Option to
become subject to Section 409A of the Internal Revenue Code, as amended.




SECTION 5.


STOCK OPTIONS AND RESTRICTED STOCK


5.1     Grant of Options and Restricted Stock.



 
(a)
Initial Awards. Effective on the date the Outside Director is first elected or
appointed to the Board, and commencing on the date of adoption of this Plan,
each Outside Director who has not previously been granted an Initial Award under
the Plan or the Sovran Self Storage, Inc. 1995 Outside Director's Stock Option
Plan shall be granted an Initial Award, provided, however, that commencing in
2016, Initial Awards shall not be granted to such Outside Directors.
 
 
(b)
Annual Awards.  Effective as of the close of each annual meeting of the
stockholders of the Company commencing on the date of adoption of this Plan,
each Outside Director shall be granted an Annual Award, other than Outside
Directors first elected or appointed to the Board on the date of such annual
meeting.
 
 
(c)
Option Agreement; Restricted Stock Agreement.  Each Option shall be evidenced by
an Option agreement that shall specify the exercise price, the term of the
Option, the number of shares of Stock to which the Option pertains and such
other matters, not inconsistent herewith, as the committee deems necessary or
appropriate.  Each grant of Restricted Stock shall be evidenced by a Restricted
Stock agreement that shall specify the number of shares of Restricted Stock to
which the grant pertains and such other matters, not inconsistent herewith, as
the committee deems necessary or appropriate.
 
 
(d)
Limitations.  All grants of Options and Restricted Stock under the Plan shall be
subject to the availability of shares hereunder.



5.2     Option Price.  Each Option granted pursuant to the Plan shall have an
exercise price equal to the Fair Market Value of a share of Stock on the date
the Option is granted.


5.3     Vesting and Exercise of Options; Vesting of Restricted Stock.



 
(a)
Initial Awards.  Options granted pursuant to an Initial Award under this Plan
shall vest and become exercisable on the first anniversary of the date of grant.
 
 
(b)
Annual Awards.  Options granted pursuant to an Annual Award under this Plan
shall be immediately vested and exercisable on the date of grant.  Restricted
Stock granted pursuant to an Annual Award under this Plan shall vest one year
following the date of grant if the Outside Director to whom such grant was made
is a member of the Board as of such date; provided, however, that such
Restricted Stock shall immediately vest upon any of (i) such Outside Director's
death or disability while he is serving on the Board, and (ii) a Significant
Corporate Event.
 
 
(c)
Exercise Period.  Options hereafter granted under the Plan shall terminate and
cease to be exercisable on the later of (i) the tenth anniversary of the date of
the Option's grant, or (ii) one year following the date on which the Outside
Director to whom such Option was granted ceases to serve as a director of the
Company. In the event of an Outside Director's death during the exercise period
of any Option, the personal representative of the Outside Director may exercise
any outstanding Options held by such Outside Director not theretofore exercised
during the one-year period following such Outside Director's death but the
personal representative's right to exercise any such Option shall not extend
beyond the tenth anniversary of the date of the Option's grant.



5.4     Services as an Employee.  Notwithstanding any other provision of the
Plan, if an Outside Director becomes an employee of the Company or any of its
subsidiaries (a "Former Outside Director"), the Former Outside Director shall be
treated as continuing in service for purposes of this Plan, but shall not be
eligible to receive Annual Awards while an employee or for one full year
thereafter.  If during this period of ineligibility the Former Outside Director
ceases to be an employee, the provisions of Section 5.3(c) shall continue to be
applicable.


5.5     Exercise.  Options may be exercised, in whole or in part and only to the
extent then exercisable, by giving written notice of exercise to the Company
accompanied by full payment of the Option price by one or more of the following
methods of payment:



 
(a)
In cash, by certified or bank check or other instrument acceptable to the Board
or its authorized committee;
 
 
(b)
In the form of shares of Stock that are not then subject to restrictions under
any Company plan, if permitted by the Board or its authorized committee, in its
discretion. Such surrendered shares shall be valued at Fair Market Value on the
date of exercise; or (c) By the Outside Director delivering to the Company a
properly executed exercise notice together with irrevocable instructions to a
broker to promptly deliver to the Company cash or a check payable and acceptable
to the Company to pay the Option price; provided that in the event the Outside
Director chooses to pay the Option price as so provided, the Outside Director
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Company shall prescribe as a condition
of such payment procedure.  Payment instruments will be received subject to
collection.





SECTION 6.


AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN


The Plan shall be administered by the Board or an authorized committee thereof
(in which case all references to the Board shall refer to such committee while
such committee administers this Plan), which shall make any determination under
or interpretation of any provision of the Plan and any Option or Restricted
Stock grant.  Any of the foregoing actions taken by the Board shall be final and
conclusive.  The Board may terminate or suspend the Plan, and may amend and make
such changes in and additions to the Plan (and, with the consent of the
applicable Outside Director, any outstanding Option or Restricted Stock grant)
as it may deem proper and in the best interest of the Company; provided,
however, that no such action shall adversely affect or impair any Options or
Restricted Stock theretofore granted under the Plan without the consent of the
applicable Outside Director; and provided further, however, that no amendment
(i) increasing the maximum number of shares of Stock which may be issued under
the Plan, except as provided in Section 4.3, (ii) extending the term of the Plan
or any Option, (iii) changing the requirements as to eligibility for
participation in the Plan, or (iv) otherwise requiring approval of stockholders
under the rules and regulations of the New York Stock Exchange or other
applicable law, rule or regulation, shall be adopted without the approval of
stockholders.




SECTION 7.


EFFECT OF CERTAIN TRANSACTIONS


In the case of (a) the dissolution or liquidation of the Company, (b) a merger,
reorganization or consolidation in which the Company is acquired by another
person or in which the Company is not the surviving corporation, or (c) the sale
of all or substantially all of the outstanding Stock or assets of the Company to
another entity (each such event, a "Significant Corporate Event"), the Plan and
Options issued hereunder shall terminate on the effective date of such
dissolution, liquidation, merger, reorganization, consolidation or sale, unless
provision is made in such transaction for the assumption of Options theretofore
granted under the Plan or the substitution for such Options of a new stock
option of the successor corporation or a parent or subsidiary thereof, with
appropriate adjustment as to the number and kind of shares and the per share
exercise price, such as provided in Section 4.3 of the Plan.  In the event of
any transaction which will trigger such termination, the Company shall give
written notice thereof to the Outside Directors at least twenty days prior to
the effective date of such transaction or the record date on which stockholders
of the Company entitled to participate in such transaction shall be determined,
whichever comes first.  In the event of such termination, any unexercised
portion of outstanding Options, which is vested and exercisable at that time,
shall be exercisable for at least 15 days prior to the date of such termination;
provided, however, that in no event shall any Option be exercisable after the
applicable expiration date for the Option.




SECTION 8.


MISCELLANEOUS PROVISIONS


8.1     Nontransferability of Awards.  No Options may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.  All rights with respect to Options
granted to an Outside Director shall be exercisable during his lifetime only by
him.


8.2     Rights as a Stockholder.  An Outside Director or a transferee of an
Option shall not have any rights as a stockholder with respect to any shares of
Stock issuable upon exercise of an Option, including but not limited to, the
right to receive dividends (ordinary or extraordinary, whether in cash,
securities or other property) or distributions, until the date of the receipt of
payment by the Company.  During the period in which any shares of Restricted
Stock are subject to the vesting hereunder, the Board or its authorized
committee may, in its discretion, grant to the Outside Director to whom shares
of Restricted Stock have been awarded all or any of the rights of a stockholder
with respect to such shares, including, but not by way of limitation, the right
to vote such shares and to receive dividends.  Except as otherwise provided in
this Plan, in the absence of any explicit action by the Board or authorized
committee, the Outside Director to whom shares of Restricted Stock have been
awarded shall have the rights of a stockholder with respect to such shares of
Restricted Stock.


8.3     No Guarantee of Membership.  Nothing in the Plan shall confer upon an
Outside Director the right to remain a member of the Board.


8.4     Requirements of Law.  The granting and issuance of Restricted Stock, the
granting of Options and the issuance of shares of Stock upon the exercise of
Options shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental or self-regulatory or other agencies as may
be required.


8.5     Term of Plan.  The Plan shall be effective upon its approval by the
stockholders of the Company.  The Plan shall continue in effect, unless sooner
terminated or suspended pursuant to Section 6, until the tenth anniversary of
the date on which it is approved by the stockholders of the Company, so long as
the total number of shares of Stock purchased or granted under the Plan or
subject to outstanding Options does not exceed the number of shares of Stock
specified in Section 4.1, subject to adjustment pursuant to Section 4.3. 
Notwithstanding the foregoing, each Option granted under the Plan shall remain
in effect until such Option has been exercised or has terminated in accordance
with its terms and the terms of the Plan.


8.6     Separability.  In case any provision of the Plan shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


8.7     Governing Law.  The Plan and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of New York.


8.8     Compliance with Code Section 409A.



 
(a)
Awards Intended To Be Excluded From Section 409A.  All Options awarded hereunder
are intended to be exempt from the application of Section 409A of the Internal
Revenue Code ("Code Section 409A") because the Option is a non-qualified stock
option awarded with an exercise price at least equal to Fair Market Value on the
date of grant.  Restricted Stock shall be issued in compliance with Section 83
of the Internal Revenue Code, as amended, and thereby exempt from Code
Section 409A.  Any interpretations or administrative actions necessary to
implement the Plan shall be made to the extent practicable to preserve such
exemptions from Code Section 409A.
 
 
(b)
Non-excluded Awards Must Comply With Section 409A.  To the extent that the Board
or its authorized committee determines that any Award granted hereunder is
subject to Code Section 409A, the Award instrument evidencing such Award shall
incorporate the terms and conditions necessary to avoid taxes and interest under
Section 409A(a)(1) of the Internal Revenue Code, as amended.  To the extent
applicable, this Plan and Award instruments shall be interpreted in accordance
with Code Section 409A and final Treasury Regulations issued thereunder. 
Notwithstanding any provision of this Plan to the contrary, in the event that
the Board or its authorized committee determines that any Award may be subject
to Code Section 409A, it may adopt such amendments to the applicable Award
instrument to (1) exempt the Award from Code Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to the Award, or
(2) comply with the requirements of Code Section 409A of the Code and Treasury
Regulations thereunder so as to avoid taxes and interest under Code
Section 409A(a)(1).
 
 
(c)
Protection of the Company and Others.  Notwithstanding the foregoing provisions
of this Section 8.8, neither the Company, nor any officer or employee of the
Company, nor any member of the Board or its authorized committee shall have any
liability to any Outside Director on account of an Award hereunder being taxable
under Code Section 409A regardless of whether such person could have taken
action to prevent such result and failed to do so.


